Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Exemplary references include:
A. Zuk (US 20150026794): Techniques for packet classification by SDN network devices disclosed (abstract). 
B. Paczkowski (US 20180026992): Techniques for updating SDN flow descriptor table to support a user data service are disclosed (par. 0003).

D. Petrick (US 20180288002): SDN controller updates application-specific communication flows based on identification of application streams (abstract, par. 0005, 0039, 0042)
E. Ewert (US 20180375777). 

However, each of these references is deficient in teaching the specifically enumerated and ordered limitations of the independent claims including:
“determining a first application for which to build a first application fabric; 
generating a first profile associated with the first application, wherein the first profile is provided to a plurality of edge routers that interface with a plurality of devices, and wherein the first profile enables discovery of one or more devices of the plurality of devices that support the first application; and 
building the first application fabric for the first application, wherein the first application fabric is operable to communicably connect one or more edge routers of the plurality of edge routers that are associated with the one or more devices of the plurality of devices that are discovered to support the first application” (emphasis added).

Claims 21-40 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457